604 F. Supp. 2d 684 (2009)
OMEGA CONSULTING, Plaintiff,
v.
FARRINGTON MANUFACTURING COMPANY, Defendant.
No. 09 Civ. 2069 (JSR).
United States District Court, S.D. New York.
April 2, 2009.
Omega Consulting, San Antonio, TX, pro se.

ORDER
JED S. RAKOFF, District Judge.
Plaintiff Omega Consulting has brought this action pro se, with its alleged sole proprietor Eric Dangerfield conducting the litigation. Federal law, however, is clear that a company may not appear pro se but rather must be represented by counsel. 28 U.S.C. § 1654; Lattanzio v. COMTA, *685 481 F.3d 137, 139-40 (2d Cir.2007) (holding that a layperson may not represent a "separate legal entity" such as a corporation (including a single shareholder corporation), a partnership, or a limited liability company). While some courts have allowed sole proprietorships to proceed pro se on the theory that such entities have no legal existence apart from their owner, Lattanzio, 481 F.3d at 140, this Court disagrees. If a party wishes to take advantage of the benefits of the corporate form, he or she must also assume its concomitant burdens.
Accordingly, the Court hereby dismisses this action sua sponte. The Clerk of the Court is directed to close the case.
SO ORDERED.